DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9,608,652).

Regarding claim 16, Lee et al. (Title, Abstract & Figs. 6-7) discloses a time-interleaved, analog-to-digital converter (TI-ADC) comprising:
M+N sub-ADCs (A1-AM+N), wherein:
M ≥ 2 and N ≥ 1 (Fig. 7 shows M ≥ 2 [i.e., sub-ADC1 through sub-ADC8] and N ≥ 1 [a coarse ADC channel 107 in Fig. 6 or 110 in Fig. 7] [Wingdings font/0xE0] see, col. 11, lines 45-65: “TI-ADC channels 1091-109n”), and
M of the sub-ADCs (A1-AM+N) are configured to simultaneously (by clocks ϕ1 through ϕ8; Fig. 7) convert M respective consecutive input signal samples of the TI-ADC from an analog (VIN) to a digital representation;
error-estimation circuitry (150 & 124; col. 12, lines 52-59) configured to estimate errors of the sub-ADCs (A1-AM+N); and
a control circuit (124 & 128) configured to, for each input signal sample, assign which one of the sub-ADCs (A1-AM+N) is to operate on that input signal sample based on the following:
1 – 116n…a TI clock signal frequency that is lower than the first frequency of the first clock signal”; see, col. 11, lines 59-63) for sub-ADCs (Ak1) in a first subset (including sub-ADC1…sub-ADC8), of the sub-ADCs (A1-AM+N), that are subject to error estimation (col. 12, lines 8-25) by the error-estimation circuitry (150 & 124); and
a second scheme (“the first frequency” / ϕ106 scheme; col. 11, lines 45-59; “full sampling rate” scheme [Wingdings font/0xE0] col. 12, line 16-25), different from the first scheme, for sub-ADCs (Aj) in a second subset, of the sub-ADCs (A1-AM+N), that are not subject to error estimation by the error-estimation circuitry (because “As the coarse ADC channel is operated at a full sampling rate, no timing-skew exists for the coarse operation” [Wingdings font/0xE0] col. 12, lines 22-25).

Regarding claim 17, Lee et al. the TI-ADC of claim 16, wherein the estimated errors include one or more of the following: a DC offset error, a gain error, and a timing error (col. 22-40).
Regarding claim 26, Lee et al. discloses an electronic apparatus comprising the TI-ADC of claim 16 (An “electronic device” -- col. 26, lines 15-32).

Regarding claim 27, Lee et al. discloses the electronic apparatus of claim 26, wherein the electronic apparatus is/comprises a communication apparatus (col. 26, lines 15-51).



Regarding claim 29, Lee et al. discloses the electronic apparatus of claim 27, wherein the communication apparatus is a base station for a cellular communications system (“smart phone” communication system/network – col. 26, lines 15-51).

Regarding claim 30, Lee et al. discloses an integrated circuit (“on chip”) comprising the TI-ADC of claim 16 (Fig. 7; col. 12, lines 41-59). 

Allowable Subject Matter
Claims 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
 
	Regarding claims 18-20, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “wherein: the input signal samples are grouped into frames; each frame consists of M consecutive input signal samples; the frames are numbered such that, for any integer j, frame j +1 follows directly after frame j; and the control circuit is configured to assign based on the first scheme by assigning, for any integer j, sub-ADCs (Ak1) from the first subset such that, if a sub- k1) is assigned to an input signal sample in frame j, a next input signal sample that sub-ADC (Ak1) is assigned to belongs to an interval of input signal samples in frame j +2 or later.
” is not found in the prior art of record.

Regarding claims 21-25, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “wherein the control circuit is configured to assign based on the first scheme by assigning each sub-ADC (Ak1) in the first subset to input signal samples that are M + X samples apart, wherein X > 1” is not found in the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809